
	

113 HR 1143 IH: Federal Correctional Workers Safety Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1143
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Stockman
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to
		  require the Bureau of Prisons to provide secure storage areas on institution
		  grounds outside the secure perimeter for employees authorized to carry a
		  firearm.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Correctional Workers Safety
			 Act of 2013.
		2.Findings
			(1)The Law
			 Enforcement Officers Safety Act, enacted in 2004 and later amended by the Law
			 Enforcement Officers Safety Act Improvements Act of 2010, gives law enforcement
			 officers, including Bureau of Prisons (BOP) employees, the right to carry a
			 concealed firearm in all fifty States for self-protection.
			(2)The intent of the
			 law is to allow law enforcement officers to protect themselves while off
			 duty.
			(3)Correctional
			 workers in the BOP have been the targets of assaults and murders while off
			 duty.
			(4)While this law
			 allows officers to protect themselves off duty, the BOP does not allow staff to
			 carry their personal weapon on the grounds of most facilities when commuting to
			 and from work.
			(5)The BOP allows
			 carry to and from work and storage at approximately 15 facilities in the BOP,
			 but they do not reasonably explain why they allow some BOP staff to carry on
			 BOP property while others are not allowed.
			3.Secure firearms
			 storage in prison
			(a)In
			 generalChapter 303 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					4049.Secure
				firearms storage in prisonThe
				Director of the Bureau of Prisons shall ensure that each prison facility
				provides a secure firearms storage area for use by all persons employed by the
				Bureau at the facility who are authorized to carry a firearm, or allow
				employees authorized to carry a firearm to store their firearm in a
				Bureau-approved vehicle
				lockbox.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 303
			 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						4049. Secure firearms storage
				in
				prison.
					
					.
			
